[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                            U.S. COURT OF APPEALS
                                  No. 09-13584                ELEVENTH CIRCUIT
                                                               FEBRUARY 23, 2010
                              Non-Argument Calendar
                                                                   JOHN LEY
                            ________________________
                                                                    CLERK

                        D. C. Docket No. 09-00026-CR-3-RV

UNITED STATES OF AMERICA,


                                                                    Plaintiff-Appellee,

                                       versus

ZEMIN LIN,
a.k.a. Ze Min Lin,

                                                              Defendant-Appellant.


                            ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           _________________________

                                (February 23, 2010)

Before EDMONDSON, CARNES and FAY, Circuit Judges.

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Zemin Lin, has filed a motion to
withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Lin’s conviction and sentence are AFFIRMED.




                                          2